Citation Nr: 0026914	
Decision Date: 10/10/00    Archive Date: 10/19/00

DOCKET NO.  99-12 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel



 REMAND

The appellant had active service from September 1960 to July 
1989.

The Board notes that the Court of Appeals for Veterans Claims 
(the Court) has recently held that, prior to making a 
determination as to whether a claim is well grounded, VA must 
make reasonably exhaustive attempts to fulfill an initial 
duty to obtain all known VA clinical records prior to 
adjudication of a claim.  See McCormick v. Gober, No. 98-48 
(U.S. Vet.App. Aug. 18, 2000).  See also VBA Letter 20-99-60.  
In a VA Form 21-4138 received in August 1997, the appellant 
informed the RO that he has received treatment at the VA 
Outpatient Treatment Centers in Daytona Beach, Palm Bay and 
Orlando, Florida.  To date, the RO has not attempted to 
obtain his VA clinical records.

Accordingly, this case is REMANDED for the following action:

1.  The RO should contact the appellant to clarify 
the date(s) and location(s) of his VA treatment 
since his discharge from service.  Thereafter, the 
RO should obtain his inpatient and outpatient VA 
clinical records, to include his treatment at VA 
Outpatient Treatment Centers in Daytona Beach, 
Palm Bay and Orlando, Florida.

2.  Thereafter, the RO should readjudicate the 
claim of service connection for hypertension with 
consideration given to any additional evidence 
obtained by the RO pursuant to this remand.  If 
any benefit sought on appeal, for which a notice 
of disagreement has been filed, remains denied, 
the appellant and his representative should be 
furnished a Supplemental Statement of the Case and 
given the opportunity to respond thereto.

Thereafter, the case should be forwarded to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
resolution of this case.  The appellant need take no action 
unless otherwise notified.

The appellant is hereby informed of his right to present any 
additional evidence or argument while the case is on remand 
status, to include informing the RO of the availability of 
additional evidence which may be pertinent to his claim on 
appeal.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



